IN THE SUPREME COURT OF MISSISSIPPI

                           NO. 2002-CT-00406-SCT

WILLIAM ERIN CANNON a/k/a BILL

v.

STATE OF MISSISSIPPI

                          ON WRIT OF CERTIORARI

DATE OF JUDGMENT:                 01/09/2002
TRIAL JUDGE:                      HON. MIKE SMITH
COURT FROM WHICH APPEALED:        LINCOLN COUNTY CIRCUIT COURT JULIE
ATTORNEYS FOR APPELLANT:          ANN EPPS
                                  SAMUEL H. WILKINS
ATTORNEYS FOR APPELLEE:           OFFICE OF THE ATTORNEY GENERAL BY:
                                  SCOTT STUART
                                       MARY JO WOODS
DISTRICT ATTORNEY:                J. DANIEL (DANNY) SMITH
NATURE OF THE CASE:               CRIMINAL - FELONY
DISPOSITION:                      AFFIRMED - 11/17/2005
MOTION FOR REHEARING FILED:
MANDATE ISSUED:


                           CONSOLIDATED WITH

                           NO. 2002-CT-00408-SCT


WILLIAM ERIN CANNON

v.

STATE OF MISSISSIPPI

DATE OF JUDGMENT:                 10/22/2001
TRIAL JUDGE:                      HON. MIKE SMITH
COURT FROM WHICH APPEALED:        LINCOLN COUNTY CIRCUIT COURT JULIE
ATTORNEYS FOR APPELLANT:          ANN EPPS
                                 SAMUEL H. WILKINS
ATTORNEYS FOR APPELLEE:          OFFICE OF THE ATTORNEY GENERAL BY:
                                 SCOTT STUART
                                      MARY JO WOODS
DISTRICT ATTORNEY:               J. DANIEL (DANNY) SMITH
NATURE OF THE CASE:              CRIMINAL - FELONY
DISPOSITION:                     AFFIRMED - 11/17/2005
MOTION FOR REHEARING FILED:
MANDATE ISSUED:


                          CONSOLIDATED WITH

                          NO. 2002-CT-01983-SCT

STATE OF MISSISSIPPI, EX REL. LINCOLN
COUNTY SHERIFF’S DEPARTMENT: THAT
PARCEL OF LAND, ET SEQ, 1997 HONDA
SHADOW MOTORCYCLE
VIN#1HFSC1801VA100142 AND $2000 IN UNITED
STATES CURRENCY

v.

STATE OF MISSISSIPPI

DATE OF JUDGMENT:                11/15/2002
TRIAL JUDGE:                     HON. MIKE SMITH
COURT FROM WHICH APPEALED:       LINCOLN COUNTY CIRCUIT COURT JULIE
ATTORNEYS FOR APPELLANT:         ANN EPPS
                                 SAMUEL H. WILKINS
ATTORNEYS FOR APPELLEE:          OFFICE OF THE ATTORNEY GENERAL BY:
                                 SCOTT STUART
                                      MARY JO WOODS
DISTRICT ATTORNEY:               J. DANIEL (DANNY) SMITH
NATURE OF THE CASE:              CIVIL - OTHER
DISPOSITION:                     AFFIRMED - 11/17/2005
MOTION FOR REHEARING FILED:
MANDATE ISSUED:




     EN BANC.

                                   2
       EASLEY, JUSTICE, FOR THE COURT:

¶1.    This case concerns proper sentencing for a methamphetamine drug conviction. William

Erin Cannon had three cases before the Circuit Court of Lincoln County.          Two of the cases

were criminal and resulted in convictions.     The third case concerned       forfeiture of certain

property.   Cannon appealed these three cases which were consolidated and assigned to the

Court of Appeals. The Court of Appeals’ opinion, which was appealed by a petition for writ of

certiorari to this Court, identified and described the three consolidated cases by their trial

court case numbers as Cause Nos. 01-149; 01-150; and 01-272, respectively.

¶2.    While the Court of Appeals’ opinion addressed issues from each of these three cases,

the subject of the petition for writ of certiorari at issue before this Court concerns Cause No.

01-150 only.   In Cause No. 01-150 Cannon was convicted by a jury in the Circuit Court of

Lincoln County of the unlawful delivery of methamphetamine (Count 1) and the unlawful

possession of more than 30 grams with intent to distribute (Count 2) pursuant to Miss. Code

Ann. § 41-29-139.1 The indictment was later amended to charge Cannon as a habitual offender.

The trial court sentenced Cannon to 30 years’ imprisonment on each count and imposed a $2

million fine ($1 million per count). The trial court then doubled each sentence to sixty years’

imprisonment in the custody of the Mississippi Department of Corrections pursuant to Miss.

Code Ann. § 41-29-147 (Rev. 2005).2


       1
         This statute does not have same penalty as the armed robbery statute, Miss. Code
Ann. § 97-3-79.
       2

               Except as otherwise provided in Section 41-29-142, any person
               convicted of a second or subsequent offense under this article

                                                 3
¶3.     The Court of Appeals affirmed the conviction of the two counts of delivery and

possession of methamphetamine with intent to distribute and the fine of $1,000,000 per count.

However, the Court of Appeals reversed and remanded for resentencing in accordance with its

opinion in a 5-4 decision.      The Court of Appeals affirmed the other two trial court judgments.

See Cannon v. State, 2005 WL 528418 (Miss. Ct. App. 2005). The State of Mississippi filed

a motion for rehearing which the Court of Appeals denied. The State then filed a petition for

writ of certiorari which this Court granted.

                                               FACTS

¶4.     The following facts from the Court of Appeals’ decision for Cause No 01-150 (our No.

2002-CT-00406-SCT) are relevant here:

                 The second case, labeled as Cause No. 01-150, involves a controlled
        methamphetamine buy at Bill Cannon's residence. On May 25, 2001, Joseph
        "Jody" Burns cooperated with four agents of the Mississippi Bureau of
        Narcotics to buy methamphetamine from Cannon at his residence at 434
        Greenwood Lane in Brookhaven, Mississippi. Burns was given $500 to buy the
        substance and was wired so that the agents, who were positioned several
        hundred yards away, could hear the transaction. Upon completion of the
        transaction, the agents converged upon Cannon, who attempted to flee from his
        residence. The agents detained Burns, Cannon, and a third individual on the


                may be imprisoned for a term up to twice the term otherwise
                authorized, fined an amount up to twice that otherwise authorized,
                or both.

                For purposes of this section, an offense is considered a second
                or subsequent offense, if, prior to his conviction of the offense,
                the offender has at any time been convicted under this article or
                under any statute of the United States or of any state relating to
                narcotic drugs, marihuana, depressant, stimulant or
                hallucinogenic drugs.

        Miss. Code Ann. § 41-29-147 (Rev. 2005).


                                                  4
        property named Becky Butler while securing a search warrant. Upon searching
        the residence, agents found a small amount of methamphetamine in the shop
        area, which constituted much of the bottom floor of Cannon's residence. Upon
        searching the area around his residence, agents found a camouflaged container
        that included baggies containing approximately 119 grams of methamphetamine.
        In the ensuing trial, Cannon was found guilty of unlawful delivery of
        methamphetamine and unlawful possession of more than thirty grams of
        methamphetamine with intent to distribute. The court allowed the amendment
        of the original indictment under UCCCR Rule 7.09 to charge Cannon as an
        habitual offender under Mississippi Code Annotated § 99-19-81 (Rev. 2000).
        The trial court, under Mississippi Code Annotated § 41-29-139(B)(1), also
        doubled the sentence due to multiple previous offenses and thus sentenced
        Cannon to thirty years on each count, doubled to sixty years, for a total of one
        hundred and twenty years of confinement without the possibility of parole and
        an additional fine of $2,000,000, the maximum under the statute.

Cannon, 2005 WL 528418, at *2 (¶ 4).

                                              DISCUSSION

¶5.     The issue before this Court is whether Cannon was incorrectly sentenced by the trial

court to two sixty-year terms to run consecutively without an on-the-record finding and

consideration of his age, health, or life expectancy.

¶6.     The Court of Appeals held that the trial court erred by not considering Cannon’s life

expectancy for his convictions and reversed and remanded for resentencing.       The Court of

Appeals relied upon Handford v. State, 736 So. 2d 1069 (Miss. Ct. App. 1999), to reach its

ruling. Handford in turn cited to Stewart v. State, 372 So. 2d 257 (Miss. 1979), an armed

robbery case. The Court of Appeals held:

               Our Court has addressed the trial court's need to examine life expectancy
        during sentencing. In Handford v. State, 736 So. 2d 1069, 1071(¶ 8) (Miss. Ct.
        App. 1999), this Court stated that " trial court will make a record of and
                                            the
        consider all relevant facts necessary to fix a sentence for a definite term
        [of years] reasonably expected to be less than life. The court should
        consider the age and life expectancy of the defendant and any other
        pertinent facts which would aid in fixing a proper sentence." (quoting

                                                        5
Stew. v. State, 372 So. 2d 257, 259 (Miss. 1979)). However, in cases where
       the defendant has been convicted of multiple offenses, the requirement for a
       consideration of life expectancy "should not be taken to suggest that (1) he may
       not be subjected to full and appropriate punishment or (2) that his sentences may
       not be run consecutively." Mooneyham v. State, 842 So. 2d 579, 589(¶ 34)
       (Miss. Ct. App. 2002) (citing Robert v. State, 756 So.2d 806(¶ 14) (Miss. Ct.
       App. 1999)).

Cannon, 2005 WL 528418, at *6 (¶ 23).

¶7.    The Court of Appeals determined that the trial court erred by not considering Cannon’s

age at sentencing, nor his life expectancy when the sentence was doubled per Miss. Code Ann.

§ 41-29-147. Cannon, 2005 WL 528418, at * 7 (¶ 26). The Court of Appeals held that “the

discretionary imposition of consecutive terms of sixty years for the two counts of [Cause No.]

01-150, without appropriate on the record findings, is excessive.” Id.   The Court of Appeals

reversed and remanded on this issue for resentencing to take into account Cannon's life

expectancy and to place on the record any specific findings which would serve as the basis for

the sentence.

¶8.    We find that the inherent problem with reliance upon Handford is that its holding is

based upon Stewart, an armed robbery case.         The crime of armed robbery has specific

sentencing requirements separate and distinct from drug cases.     The armed robbery statute,

Miss. Code Ann. § 97-3-79 (Rev. 2000), provides:

               Every person who shall feloniously take or attempt to take from the
       person or from the presence the personal property of another and against his
       will by violence to his person or by putting such person in fear of immediate
       injury to his person by the exhibition of a deadly weapon shall be guilty of
       robbery and, upon conviction, shall be imprisoned for life in the state
       penitentiary if the penalty is so fixed by the jury; and in cases where the
       jury fails to fix the penalty at imprisonment for life in the state
       penitentiary the court shall fix the penalty at imprisonment in the state
       penitentiary for any term not less than three (3) years.

                                              6
(emphasis added).    Therefore, a jury may impose a penalty of life imprisonment for the crime

of armed robbery pursuant to the statute. If a jury does not fix a sentence of life imprisonment,

then a trial judge may determine a sentence within certain limits. This Court has held that a

trial judge’s sentencing in armed robbery cases is limited to a definite term reasonably

expected to be less than life. Stewart v. State, 372 So. 2d 257, 259 (Miss. 1979); see also

Lindsay v. State, 720 So. 2d 182, 185 (Miss. 1998). However, this rule does not apply in a

drug case such as the one before the Court today.

¶9.    Cannon was convicted pursuant to Miss. Code Ann. § 41-29-139. The penalty for this

type of drug conviction is separate and distinct from the armed robbery statute. Miss. Code

Ann. § 41-29-139(b)(1) provides:

       (b) Except as otherwise provided in subsections (f) and (g) of this section or in
       Section 41-29-142, any person who violates subsection (a) of this section shall
       be sentenced as follows:

               (1) In the case of controlled substances classified in Schedule
               I or II, as set out in Sections 41-29-113 and 41-29-115, except
               thirty (30) grams or less of marihuana, and except a first offender
               as defined in Section 41-29-149(e) who violates subsection (a)
               of this section with respect to less than one (1) kilogram but
               more than thirty (30) grams of marihuana, such person may,
               upon conviction, be imprisoned for not more than thirty (30)
               years and shall be fined not less than Five Thousand Dollars
               ($5,000.00) nor more than One Million Dollars
               ($1,000,000.00), or both.

(emphasis added).

¶10.   This Court has held that the total of the sentences may exceed the actuarial life

expectancy of the defendant. Erwin v. State, 557 So. 2d 799, 803 (Miss. 1990). In the more




                                                    7
recent drug case of Hogan v. State, 832 So. 2d 1246, 1247 (Miss. Ct. App. 2002), the Court

of Appeals held:

        Under both convictions, Hogan was sentenced to thirty years to run
        consecutively. She argues that when the sentences are combined it equals sixty
        years, which exceeded her life expectancy of thirty years at the time of her
        sentencing.     In her argument, Hogan relies on several cases where the
        Mississippi Supreme Court overturned sentences for armed robbery that
        exceeded the defendants' life expectancy. See Kennedy v. State, 626 So. 2d 103,
        105 (Miss.1993); Stewart v. State, 372 So. 2d 257, 259 (Miss.1979). However,
        this reliance is misplaced. Both Kennedy and Stewart dealt with convictions
        and sentences for armed robbery. Id. The provision prohibiting a sentence
        beyond the defendant's life expectancy applies only to single sentences for
        armed robbery. Wash v. State, 807 So. 2d 452, 458(¶ 20) (Miss.Ct.App.2001).
        There is not a similar provision for the sale of cocaine. Even if there was a
        relevant provision which prohibited a sentence beyond a defendant's life
        expectancy, that is not the case here. Hogan argues that the two sentences
        combined exceed her life expectancy. The Mississippi Supreme Court has held
        that the "total of the sentences may exceed the actuarial life expectancy of the
        defendant." Id. at 457(¶ 16), citing Erwin v. State, 557 So. 2d 799, 803
        (Miss.1990). Therefore, this issue is without merit.

(emphasis added.)

¶11.    We find that the penalties set forth in the armed robbery statute, Miss. Code Ann. § 97-

3-79, and the controlled substances statute, Miss. Code Ann. § 41-29-139, are clearly

distinguishable.   The specific requirement that a trial court’s sentence be limited to a definite

term, reasonably expected to be less than life, is applicable to an armed robbery conviction but

does not apply to all crimes.        Likewise, a trial court has to consider a defendant’s life

expectancy when determining the length of a sentence in armed robbery convictions, not a drug

case similar to the one before the Court today.         Therefore, the trial court did not have to

consider   Cannon’s     life   expectancy   for   the    conviction   of   unlawful   delivery   of




                                                  8
methamphetamine and unlawful possession of more than thirty grams of methamphetamine

with intent to distribute.

¶12.    Accordingly, we find that the Court of Appeals erred by reversing the trial court’s

sentence and remanding for resentencing.      In the drug case sub judice, the trial court does not

have to take into account Cannon’s life expectancy nor place any specific findings on the

record which would serve as the basis for an imposed sentence.        The drug crimes for which

Cannon was charged and convicted contain no limiting sentencing language similar to the

armed robbery statute.

                                             CONCLUSION

¶13.    We find that the Court of Appeals erred by reversing Cannon’s sentence in Cause No.

01-150 (our No. 2002-CT-00406-SCT) and remanding for resentencing.                  Therefore, the

judgment of the Court of Appeals is reversed in part to that extent, and the judgments of the

Lincoln County Circuit Court are affirmed.

¶14. NO. 2002-CT-00406-SCT: THE JUDGMENT OF THE COURT OF APPEALS IS
REVERSED IN PART. COUNTS I AND II: CONVICTION OF POSSESSION OF
METHAMPHETAMINE WITH INTENT TO DISTRIBUTE FOR EACH COUNT AND
SENTENCE OF SIXTY (60) YEARS FOR EACH COUNT, AS A HABITUAL
OFFENDER, IN THE CUSTODY OF THE MISSISSIPPI DEPARTMENT OF
CORRECTIONS AND PAYMENT OF A FINE OF $1,000,000 ON EACH COUNT,
AFFIRMED.
¶15. NO. 2002-CT-00408-SCT: CONVICTION OF POSSESSION OF TWO GRAMS
BUT LESS THAN TEN GRAMS OF METHAMPHETAMINE AND SENTENCE OF
THIRTY (30) YEARS, AS A HABITUAL OFFENDER, IN THE CUSTODY OF THE
MISSISSIPPI DEPARTMENT OF CORRECTIONS AND PAYMENT OF A FINE OF
$1,000,000, AFFIRMED.
¶16. NO. 2002-CT-01983-SCT: AFFIRMED.

    SMITH, C.J., WALLER AND COBB, P.JJ., CARLSON, DICKINSON AND
RANDOLPH, JJ., CONCUR.       GRAVES, J., DISSENTS WITHOUT SEPARATE
WRITTEN OPINION. DIAZ, J., NOT PARTICIPATING.


                                                  9